Name: 87/275/EEC: Commission Decision of 15 May 1987 on the maintenance of the status of Luxembourg as regards classical swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  health
 Date Published: 1987-05-22

 Avis juridique important|31987D027587/275/EEC: Commission Decision of 15 May 1987 on the maintenance of the status of Luxembourg as regards classical swine fever Official Journal L 133 , 22/05/1987 P. 0044 - 0044*****COMMISSION DECISION of 15 May 1987 on the maintenance of the status of Luxembourg as regards classical swine fever (87/275/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Decision 87/230/EEC (2), and in particular Article 8 (2) thereof, Whereas, by Commission Decision 81/400/EEC of 15 May 1981 establishing the status of Member States as regards classical swine fever with a view to its eradication (3), Luxembourg was recognized as being officially free from classical swine fever; Whereas status as a Member State officially free from classical swine fever is of special importance in view of the rules on intra-Community trade laid down by Council Directive 64/432/EEC on 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (4), and in particular Article 4b thereof, Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (5), and in particular Article 13a thereof, and Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat products (6), and in particular Article 10 thereof; Whereas an outbreak of classical swine fever has been recorded on 13 April 1987 in the territory of Luxembourg; Whereas the outbreak recorded is located within a clearly defined part of the territory of Luxembourg; Whereas Luxembourg authorities have taken all measures necessary to control the disease and any movement of pigs and pigmeat products from those parts of the territory exposed to risks of contamination; Whereas, under those circumstances, the status of Luxembourg as officially free from classical swine fever should be maintained for the period necessary to clarify the situation and adopt the requisite measures; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The status of Luxembourg as a Member State officially free from classical swine fever shall be maintained until 31 May 1987. Article 2 The Commission shall monitor the development of classical swine fever in Luxembourg with a view to adopting appropriate decisions before 31 May 1987 depending on such development. Article 3 This Decision is addressed to the Member States. Done at Brussels, 15 May 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 99, 11. 4. 1987, p. 16. (3) OJ No L 152, 11. 6. 1981, p. 37. (4) OJ No 121, 29. 7. 1964, p. 1977/64. (5) OJ No L 302, 31. 12. 1972, p. 24. (6) OJ No L 47, 21. 2. 1980, p. 4.